


IRREVOCABLE STANDBY LETTER OF CREDIT NO. 101


Date of Issuance: February 27, 2014


NORTHERN NATURAL GAS COMPANY
ATTN: CREDIT MANAGER
1111 SO. 103RD ST.
OMAHA, NE 68124-1000
(Beneficiary)


HIGHWATER ETHANOL, LLC
205 Main Street
P.O. Box 96
Lamberton, MN 56152
(Applicant)


RE:
Irrevocable Standby Letter of Credit No. 101, expiry date February 27, 2015



Ladies and Gentlemen:


At the request of Highwater Ethanol, LLC, 205 Main Street, P.O. Box 96,
Lamberton, MN 56152 (“Applicant”), AgStar Financial Services, PCA, 1921 Premier
Drive, Mankato, Minnesota 56002-4249 (“Issuer”) hereby establishes this
Irrevocable Standby Letter of Credit (“Letter of Credit”) in your favor for the
initial amount of TWO MILLION FIVE HUNDRED THOUSAND ($2,500,000.00) United
States Dollars, available to you at sight upon demand at our offices as
specified above on or before the expiration hereof. Subject to the renewal
provisions set forth herein, this Letter of Credit expires on February 27, 2015.


The amount of this Letter of Credit shall be reduced over time by any draws made
hereunder and by the following amounts on the following dates with the maximum
amount available for drawings after the specific dates set forth below:




Date
Amount of Reduction
Maximum Amount Available to Draw Under This Letter of Credit
(less any prior draws)
11/01/2014
$500,000.00
$2,000,000.00
11/01/2015
$500,000.00
$1,500,000.00
11/01/2016
$500,000.00
$1,000,000.00
11/01/2017
$500,000.00
$500,000.00
12/31/2018
$500,000.00
$0.00 (zero)





Funds under this Letter of Credit are available at sight against your draft
drawn on us bearing upon its face the amount of the draw and the clause, “Drawn
under AgStar Financial Services, PCA Letter of Credit Number 101 dated February
27, 2014,” and accompanied by the following documents:


The original or a certified copy of this Letter of Credit and any subsequent
amendments, if any; and






--------------------------------------------------------------------------------




A statement purportedly signed by an authorized officer of Northern Natural Gas
Company certifying that “Applicant is in default of its obligations under one or
more agreement(s) between Applicant and Northern Natural Gas Company, and all
applicable notice and cure periods as set forth in the agreement(s) have
expired” and/or that “Applicant has failed to pay its invoice when due under one
or more agreement(s) between Applicant and Northern Natural Gas Company, and all
applicable notice and cure periods as set forth in the agreement(s) have
expired” and/or that “Northern Natural Gas Company has contractual obligations
with Applicant that extend beyond the applicable expiration date of the Letter
of Credit and Applicant has not provided a substitute Letter of Credit or other
eligible security within ninety (90) calendar days prior to such date;
wherefore, Northern Natural Gas Company is drawing upon this Letter of Credit
for the entire undrawn amount and will hold the proceeds as security.”


Partial drawings and multiple drawings under this Letter of Credit are
permitted.


All charges of the Letter of Credit are for the account of the Applicant.


We hereby engage with you that drafts under and in compliance with the terms and
conditions of this Letter of Credit will be duly honored by us if presented at
this office or by overnight courier or by registered mail on or before the
current expiration date.


It is a condition of this Letter of Credit that it shall be considered
automatically extended without amendment for an additional period of one (1)
year from the present or any future expiration date unless we notify you in
writing not less than ninety (90) calendar days before such date that we elect
not to extend this Letter of Credit for such additional term, such notice to be
sent by registered mail to you at the address herein. Upon receipt by you of
such notice, you may draw on us at sight for the balance remaining under this
Letter of Credit within the then applicable expiration date.


Draft presentation before 9:00 AM Central Standard Time on any Business Day (as
defined below) shall be honored before 5:00 PM Central Standard Time on the same
Business Day by wire transfer in immediately available funds to any account
designated by an authorized representative of the Beneficiary (or any other
reasonable means specified by an authorized representative of the Beneficiary).
Draft presentation after 9:00 AM Central Standard Time and before 5:00 PM
Central Standard Time on any Business Day shall be honored on the following
Business Day in immediately available funds to any account designated by an
authorized representative of the Beneficiary (or any other reasonable means
specified by an authorized representative of the Beneficiary). As used in this
Letter of Credit, the term “Business Day” shall mean a day other than Saturday
or Sunday or any other day in which Banking Institutions in the State of
Minnesota are authorized or required by law to close.


The amount which may be drawn by you under this Letter of Credit shall be
automatically reduced by the amount of any drawings paid through the Issuer
referencing this Letter of Credit.


To the extent not inconsistent or in conflict with the specific terms of this
Letter of Credit, this Letter of Credit is subject to all provisions of The
Uniform Customs and Practice for Documentary Credits (2007 Revision),
International Chamber of Commerce, Publication No. 600 (“UCP 600”); and, to the
extent not addressed by the specific terms and conditions of this Letter of
Credit, and if UCP 600 is silent or does not govern, then this Letter of Credit
shall be governed by the laws of the State of New York, without regard to
principles of conflicts of law.






--------------------------------------------------------------------------------




TO THE FULLEST EXTENT PERMITTED BY LAW, EACH OF THE PARTIES HERETO WAIVES ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT. EACH
PARTY FURTHER WAIVES ANY RIGHT TO CONSOLIDATE ANY ACTION IN WHICH A JURY TRIAL
HAS BEEN WAIVED WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT
BEEN WAIVED.


AGSTAR FINANCIAL SERVICES, PCA




By: /s/ Ron Monson    
Ron Monson
Its: Vice President














[Signature page to Irrevocable Standby Letter of Credit No. 101]




